Case 0:19-cv-60645-RKA Document 50 Entered on FLSD Docket 11/27/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60645-CIV-ALTMAN/Hunt

  BPI SPORTS, LLC,

         Plaintiff,

  v.

  NETRUSH.COM, INC.,

         Defendant.

  _____________________________________/

                                   ORDER OF DISMISSAL

         THIS MATTER comes before the Court upon the parties’ Stipulation of Dismissal [ECF

  No. 49]. The Court, having carefully reviewed the record, and being otherwise fully advised,

  hereby ORDERS that this case is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of November 2019.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
